Citation Nr: 1603720	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-14 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a left ear disability to include chronic earaches and otitis externa.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

In December 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's left earaches and recurrent otitis externa are residuals of his perforated left tympanic membrane during active military service. 


CONCLUSION OF LAW

The criteria for service connection for residuals of left ear perforation with ear aches and left ear otitis externa have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran claims service connection for chronic left ear aches and infections as a result of a left ear injury incurred in service.  Service treatment records confirm that he suffered an injury to his ear in September 1969 after an enemy mine exploded.  He experienced immediate hearing loss as well as drainage from the left ear.  The impression was traumatic tympanic perforation of the left ear.  He was treated periodically for the injury for months after the explosion.  The Veteran's ears and eardrums were found to be normal during his August 1970 separation examination.  However, the Veteran did report ear trouble, ringing ears, and hearing loss on his August 1970 Report of Medical History at separation.

Following service, the Veteran reported experiencing two to three ear infections a month during a December 2010 audiology consult.  In June 2011, a VA examiner diagnosed the Veteran with a history of left perforated tympanic membrane with recurrent left otitis externa.  In June 2012 the Veteran's primary care physician stated that during the 12 years of caring for the Veteran, he has treated him on various occasions for chronic medical issues related to his left ear, which included earaches and infections.  

Thus, the Veteran is shown to suffer from a current disability and the question now becomes whether his current left ear disability is related to service.  

A VA otolaryngologist, after examining the Veteran in January and October 2015, opined that, with the information he had, it was "reasonable to conclude that [the Veteran's] ear pain is secondary to his injury from 1969."  In November 2015, that same specialist affirmed his opinion by stating that "it is more likely than not that the ear pain on the left is connected to the blast injury in 1969."  The specialist noted that examination revealed scarring of the superior eardrum on the left.  He stated that the pain may be neuralgia from the injury or Eustachian tube dysfunction that is not evident on testing, or a combination of both.

The Board notes that a March 2012 opinion from a VA examiner stated that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury because the perforation healed in service.  However,   after review of the evidence of record, the Board finds that service connection for residuals of the perforated left tympanic membrane with ear pain and recurrent otitis media is warranted.  While there is a medical opinion against the claim, the Board finds the favorable opinion of the otolaryngologist to be highly probative, and that the evidence is at least in equipoise as to whether the Veteran's current left ear pain and infections are related to his active military service.  Accordingly, after resolving all doubt in the Veteran's favor, the claim for service connection for residuals of  left tympanic membrane perforation with ear aches and recurrent otitis externa is granted.


ORDER

Service connection for residuals of left tympanic membrane perforation with ear aches and recurrent otitis externa is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


